Citation Nr: 1138886	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-24 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for diabetes mellitus, in excess of 20 percent prior to June 18, 2010, and in excess of 40 percent since June 18, 2010. 

2.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

3.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for PVD of the left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1966 to February 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Jackson, Mississippi.  The RO in Montgomery, Alabama, currently has jurisdiction of the Veteran's increased rating claim.

In June 2010, and again in March 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Since the RO has subsequently service connected and assigned a noncompensable rating for ED and 20 percent ratings for PVD of each lower extremity, the Board will also consider the appropriateness of these newly service-connected disabilities.  The Board does not find that its appellate jurisdiction extends to the consideration of other separately rated secondary disabilities as these disabilities were service connected and assigned initial ratings prior to the Board's review of the Veteran's claim for an increased rating for his service-connected diabetes mellitus.  

During the course of the claim, the RO has also granted a higher rating of 40 percent for the service-connected diabetes mellitus, but made the increased rating effective after the date the claim for increase was received.  Thus, a staged rating is in effect.  Inasmuch as higher ratings are available before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the issue differently than did the RO, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to 20 percent ratings for PVD of each lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Prior to June 18, 2010, the Veteran's diabetes mellitus was manifested by the requirement of insulin, restricted diet, and regulation of activities.  

3.  For the entire period on appeal, there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

4.  The Veteran's ED is manifested by loss of use of a creative organ but not deformity of the penis.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2010, the criteria for an increased disability rating for diabetes mellitus of 40 percent are met; the criteria for an increased disability rating for diabetes mellitus in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).

2.  Since June 18, 2010, the criteria for an increased disability rating for diabetes mellitus in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for an initial compensable rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for diabetes mellitus, and what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written contentions.

In addition, the Veteran was afforded VA examinations in March 2007 and June 2010 to evaluate his diabetes mellitus.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and clinical findings were responsive to the pertinent rating criteria and were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's June 2010 remand instructions by obtaining a complete copy of the Veteran's VA outpatient treatment records for his diabetes mellitus from the Birmingham, Alabama, VA treatment facility, dated since August 2008.  The RO also scheduled the Veteran for an appropriate VA diabetes mellitus examination to assess the severity of his service-connected diabetes mellitus and any associated complications.  In conjunction with that examination, the examiner provided an opinion as to whether the Veteran requires insulin, restricted diet, regulation of activities, or avoidance of strenuous occupational and recreational activities; whether there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; whether there are episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider; whether the Veteran's diabetes requires more than one daily injection of insulin; and whether the Veteran experienced progressive loss of weight and strength.  The examiner also described what complications were attributable to the Veteran's service-connected diabetes mellitus.

The RO substantially complied with the Board's March 2011 remand instructions by referring the case with the claims folder to the Veteran's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  The Veteran's representative responded by April 2011 correspondence that he had reviewed the recent decision of the RO and concurred with the ratings assigned therein.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

By way of history, in a May 2002 rating decision, the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, pursuant to Diagnostic Code 7913, effective June 24, 2001.  The Veteran filed the current claim for an increased disability rating on February 6, 2007.  The May 2007 rating decision on appeal denied an increased rating for diabetes mellitus in excess of 20 percent.  A November 2010 rating decision subsequently granted an increased rating of 40 percent, pursuant to Diagnostic Code 7913, effective June 18, 2010.  At that time, the Veteran was also granted service connection for several diabetes mellitus complications, including peripheral vascular disease of the right and left lower extremities and erectile dysfunction, and denied increased ratings for peripheral neuropathy of the right and left lower extremities, and peripheral neuropathy of the right and left upper extremities.  Evaluation of those ratings is not before the Board on appeal.  

Under Diagnostic Code 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.

Regarding requirement of insulin, the Veteran has been prescribed insulin since October 2006.  At least as of the June 2010 examination, the Veteran was noted to require insulin twice daily.  The Veteran maintains that he has required twice daily insulin injections ever since insulin was first prescribed.  The Veteran is competent to report his dosage history, and the Board accepts his account as accurate.

Regarding a restricted diet, when examined in June 2010, the examiner reported that the Veteran had been advised to follow a restricted diet, which was described as a low carbohydrate diet.  When examined in March 2007, the Veteran was also noted as having a restricted diet.

Regarding regulation of activities, when examined in June 2010, the Veteran reported that his activities are restricted to prevent hypoglycemia.  He reported an episode of hypoglycemia with prolonged walking in Wal-Mart and a hypoglycemic episode while pressure washing his front porch.  The Veteran was also noted to be restricted in his ability to perform strenuous activities.  When examined in March 2007, the examiner reported that the Veteran must restrict activity due to hypoglycemia with some chores.  He was also noted as being restricted in his ability to perform strenuous activities.  An August 2008 outpatient note relates frequent hypoglycemic events.  

Regarding progressive loss of weight and strength, when the Veteran was examined in June 2010, he weighed 289 pounds and reported a 10 to 15 pound weight gain in the prior two years.  When examined in March 2007, the Veteran reported a 25 pound weight gain since he started insulin in October 2006.  At that time, he weighed 266 pounds.  Thus, the evidence demonstrates the requirement of regulation of activities throughout the period on appeal.  

Regarding episodes of hypoglycemia or ketoacidosis, while it was noted in the June 2010 examination report that in the prior three months the Veteran reported 17 episodes of hypoglycemia at rest, at bedtime, or after strenuous activity, with symptoms of profuse sweating, dizziness, and weakness, he denied any emergency room visits or hospitalizations for either symptom.  Indeed, he reported no history of hospitalizations or surgery for diabetes mellitus.  The frequency of visits to a diabetic care provider for episodes of hypoglycemia or ketoacidosis was reported as monthly or less often.  When examined in March 2007, although the examiner reported no episodes of hypoglycemia or ketoacidosis, he later reported that the Veteran must restrict activity due to hypoglycemia with some chores.  The Board resolves this contradiction in the Veteran's favor.  The Veteran denied any history of hospitalizations.  The frequency of visits to diabetic care providers was noted as once a month.  

Based on the evidence detailed above, the Board finds that a 40 percent rating is warranted for the entire period prior to June 18, 2010.  The evidence pertinent to this period establishes the requirement of insulin, restricted diet, and regulation of activities.  The Board acknowledges that the RO found in the statement of the case that there was no requirement of regulation of activities because "[t]o qualify for higher evaluation on that basis, medical evidence must establish that a physician has undertaken to control and regulate the activities of a patient in order to control and stabilize blood sugar levels"; however, the March 2007 examiner reported "the Veteran must restrict activity due to hypoglycemia with some chores."  While this may have been a report of the Veteran's assertions, the examiner did not dispute or contradict it.  The Veteran is certainly competent to report his symptoms, including hypoglycemic response to activity.  Indeed, the Veteran monitors his own blood sugar levels, as reported by the March 2007 examiner.  The examiner specifically noted that the Veteran reported his blood sugar ranges from 60 to 80 when he is moving furniture, etc., and he breaks out into a sweat and has to eat more often.  On his VA Form 9, the Veteran noted that fluctuations in his blood sugar require regulation of activities to minimize their effect on work and other activities.  This evidence supports a finding that regulation of activities has been required for the entire period on appeal.  

Regarding entitlement to a rating higher than 40 percent, the Board finds that such a rating is not warranted as the criterion "episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider" is not met at any time pertinent to this appeal.  There does not appear to be any dispute on this point.  The Veteran reported to the March 2007 and June 2010 examiners that he had no hospitalizations for ketoacidosis or hypoglycemia, and that his diabetic care visits were monthly or less than monthly.  As the criteria under Diagnostic Code 7913 are progressive, each criterion for the 60 percent level must be met if the Veteran is to establish entitlement to a rating at the 60 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  For this reason, a rating at the 100 percent level is also not warranted, despite evidence showing more than one daily injection of insulin has been required.  

For the above reasons, the Board finds that, while an increased disability rating for diabetes mellitus of 40 percent is warranted prior to June 18, 2010, the weight of the evidence is against a finding of an increased disability rating for diabetes mellitus in excess of 40 percent for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ED

While this case was in remand status, the RO service connected and assigned a separate noncompensable rating for ED as secondary to the Veteran's service-connected diabetes.  In this regard, under 38 C.F.R. § 4.115b, DC 7522, a 20 percent evaluation is awarded for penis deformity with loss of erectile power.  As no penis deformity has been shown, the Board finds that the Veteran is not entitlement to a separate award of service connection for erectile dysfunction under DC 7522.  In addition, while special monthly compensation may also be awarded for the loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350, the record reflects that the Veteran has already been awarded this benefit and thus, this regulation also does not provide a basis for an increased rating for the Veteran's ED.  Consequently, the Board finds that a preponderance of the evidence is against entitlement to an increased rating for the Veteran's newly service-connected ED. 


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected diabetes mellitus and ED.  The criteria specifically provide for ratings based on the presence of the need for insulin, restricted diet, and regulation of activities.  The Veteran has also reported decreased concentration, weakness and fatigue, and reported that since diagnosed with diabetes, he has had excessive fatigue which causes him to fall asleep at the computer, sometimes while working; however, this was attributed to out of control blood sugar, which is specifically contemplated by episodes of ketoacidosis or hypoglycemic reactions.  In addition, the criteria for the Veteran's ED are similarly found to reasonably describe the claimant's disability level and symptoms.  Therefore, because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Prior to June 18, 2010, an increased rating for diabetes mellitus of 40 percent is granted; an increased rating for diabetes mellitus in excess of 40 percent is denied. 

Since June 18, 2010, an increased rating for diabetes mellitus in excess of 40 percent is denied. 

Entitlement to an initial compensable rating for ED is denied.


REMAND

The Veteran's PVD of the right and left lower extremities are each currently assigned initial 20 percent ratings, effective from August 22, 2008.  Under DC 7114 for arteriosclerosis obliterans, claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less warrant a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent rating.  Claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less warrant a 60 percent rating.  Ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less warrant a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2011).

However, in reviewing the results from VA examination in June 2010 and pertinent treatment records, the Board is unable to adequately assess whether the Veteran is entitled to higher ratings for his left and right lower extremity PVD.  More specifically, the findings are insufficient with respect to whether the Veteran experiences claudication on walking between 25 and 100 yards on a level grade at 2 miles an hour or on walking less than 25 yards on a level grade at 2 miles an hour, and whether he experiences ischemic limb pain at test.  38 C.F.R. § 4.104, Diagnostic Code 7114.  Consequently, the Board finds that remand of these issues is necessary so that additional VA examination can be scheduled to address these above-noted deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to assess the current nature and severity of his service-connected PVD of the right and lower extremities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be conducted.  

All necessary findings are to be reported, to include whether these service-connected disabilities are manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles an hour or on walking less than 25 yards on a level grade at 2 miles an hour, and whether the Veteran experiences ischemic limb pain at test.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The examiner must provide complete rationales for all conclusions reached.  

2.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

3.  Finally, readjudicate the claims.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


